Nichols, Justice.
Transamerica was surety for Duncan and Associates, a general contractor. Duncan was performing work for the City of Villa Rica, but had some problems. Duncan asked Transamerica to assist them in completing the construction work, and Transamerica did so. Later, S. L. Mullin, Inc., filed a garnishment proceeding against Duncan naming the City of Villa Rica as garnishee. The City paid $42,183.69 into the registry of the court relative to this action, but withdrew any claim to these funds because it had both' excess funds available and a bond with Transamerica to offset any losses the City might incur. Mullin, Inc. subsequently dismissed the garnishment. However, Transamerica and the State were interpleaded into the garnishment action as creditors of Duncan and Associates. Both now assert their claims to the fund. Transamerica claims it was subrogated to the City’s right to contract balances on several *184performance and payment bonds issued for the project, and that it is entitled to all funds paid by the City into the registry of the court. The State claims that it is entitled to $13,612.21 as an assessment for Duncan’s unpaid withholding taxes. The State claims it has a first priority lien on Duncan’s assets.
Argued June 2, 1980
Decided July 16, 1980.
Bovis, Kyle & Burch, John V. Burch, Michael A. McKenzie, for appellant.
Arthur K. Bolton, Attorney General, Brenda Hill Cole, Assistant Attorney General, for appellee.
The Court of Appeals transferred the case to this court as one involving the revenues of the state. Collins v. State, 239 Ga. 400(3) (236 SE2d 759) (1977). The present case is not one involving the revenues of the state as contemplated by Collins, supra, but only the priority of the claimants to the funds held in the registry of the court.

Transferred to the Court of Appeals.


All the Justices concur.